             Case 1:19-cv-03132-EGS Document 6 Filed 11/18/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




CLARENCE ROSS,

                Plaintiff,                                Case No. 1:19-CV-03132-EGS

                v.

AKAL SECURITY, INC.,

                Defendant.


                     DEFENDANT’S RULE 26.1 DISCLOSURE STATEMENT

        Under Rule 26.1 of the Federal Rules of Civil Procedure and Local Rule 26.1, Defendant

Akal Security, Inc., by and through the undersigned counsel of record, states the following

        1.      Defendant’s parent corporation is KIIT Company, a Nevada Corporation, which

owns one-hundred percent (100%) of Akal Security, Inc., a New Mexico corporation.

        2.      Coastal International Security, Inc., a South Carolina corporation, is an affiliated

company of KIIT Company.

        3.      Defendant states that no publicly held corporations own 10% or more of its stock.

        These representations are made in order that judges of this Court may determine the need

for recusal.



Dated: November 18, 2019


                                                   /s/ S. Libby Henninger
                                                   S. Libby Henninger (Bar No. 976352)
                                                   LITTLER MENDELSON, P.C.
                                                   815 Connecticut Avenue, NW
                                                   Suite 400
                                                   Washington, DC 20006-4046
Case 1:19-cv-03132-EGS Document 6 Filed 11/18/19 Page 2 of 3



                                 T: 202.842.3400
                                 F: 202.842.0011
                                 lhenninger@littler.com

                                 Counsel for Defendant Akal Security, Inc.




                             2
             Case 1:19-cv-03132-EGS Document 6 Filed 11/18/19 Page 3 of 3




                                    CERTIFICATE OF SERVICE


         I hereby certify that on this 18th day of November, 2019, the foregoing document was filed

electronically through the Court’s ECF system, is available for viewing and downloading from the

ECF system, and will be sent electronically to the registered participants identified on the Notice

of Electronic Filings as follows:

           David Cashdan
           dcashdan@cashdankane.com

           Katherine L. Butler
           kathy@butlerharris.com

           John Griffin, Jr.
           jwg@lawmgk.com




                                              /s/ S. Libby Henninger
                                              S. Libby Henninger


4816-1406-7117.1 051010.1316
